DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9 and 20 are objected to because of the following informalities:  
Claim 9 should be amended to read, in part: “wherein the one or more first devices comprise UAVs operating in the layer different from the first 
Claim 20 should be amended to read, in part: “wherein the one or more first devices comprise UAVs operating in the layer different from the first layer” to be consistent with claim 18.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim 1 is directed to “[A] communication subcomponent for an unmanned aerial vehicle (UAV) in a management infrastructure, …the communication arrangement comprising: an antenna…”.  It appears that the claim is directed to “communication subcomponent”.  However, the body of the claim is directed to the “communication arrangement comprising”.  It is not clear whether the components, i.e., antenna, a communication chip, and one or more processors are subcomponents of the “communication subcomponents” or that of “communication arrangement”.  
Claims 2-16 are rejected for their dependencies to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi et al. (U.S. Patent No. 10,207,590) and further in view of Darrow et al. (U.S. Patent Application Publication No. 2017/0295609).

Regarding Claim 1, Obaidi et al. teaches A communication subcomponent for an unmanned aerial vehicle (UAV) in a management infrastructure (Obaidi et al. teaches a system and method for , wherein the management infrastructure comprises multiple layers that manage components of a radio communication network for a network provider (Obaidi et al. teaches that drones 316 and 318 can create a wireless hotspot for mobile devices (col. 3, lines 45-47), indicating that drones 316 and 318 manages terminals; drones 310, 312, 314 can host either a mono-directional or birdirectional data flow only from and to the tower from the other hotspot creating drones 316, 318 (col. 3, lines 47-51; FIG. 3), indicating that drone such as 314 manages the drones 316 and 318 by receiving/transmitting data from drones 316 and 318 (FIG. 3); the drones can send instruction to add more drones to the hotspots if the mobile devices need more bandwidth (col. 3, line 61- col. 4, line 1)), the communication arrangement comprising: an antenna (Obaidi et al. teaches that the drones relay signals (col. 2, lines 42-51), indicating an antenna as part of communication arrangement); a communication chip connected to the antenna (Obaidi et al. teaches that drones can send instructions to add more drones to the hotspot if the mobile devices need more bandwidth (col. 3, line 61-col. 4, line 1), indicating that the drones have communication chip); and one or more processors configured to transmit and receive signals via a wireless interface provided by the antenna and the communication chip (Obaidi et al. teaches that configuration of some or all of the drones can be accomplished by the drones and altered as network conditions are monitored (col. 3, lines 61-63); drones send instructions to add more drones to the hotspot (col. 3, line 63-col. 4, line 1), indicating a processor within the perform such function), and further configured to: execute program code for a first layer of the management infrastructure to provide services to one or more first devices in a layer different from the first layer (Obaidi et al. teaches that the drones 316, 318 creates a wireless hotspot for mobile devices located in the geographic area (col. 3, lines 45-47), thus providing services to terminals within hotspot 308); identify a triggering condition for changing layers in the management infrastructure (Obaidi et al. teaches that the aerial ; identify a second layer of the management infrastructure to change to (Obaidi et al. teaches that the that the aerial configuration for the wireless network and number of drones needed to create both the data pipeline of a specified bandwidth and those needed for the wireless network can be determined by drones as network conditions are monitored (col. 3, lines 56-63), indicating different configuration of the network is identified by the drone); and execute program code for the second layer to provide services to one or more second devices in a layer different from the second layer (Obaidi et al. teaches that the aerial configuration for the wireless network and number of drones needed to create both the data pipeline of a specified bandwidth and those needed for the wireless network can be determined by drones as network conditions are monitored (col. 3, lines 56-63), indicating that the drone operates in a different configuration).  
	By teaching that the drones modify aerial configuration, and that there are different types of drones within the aerial configuration as noted above, Obaidi et al. teach and execute program code for the second layer to provide services to one or more second devices in a layer different from the second layer.  However, Darrow et al. teaches such a limitation more explicitly. 
	Darrow et al. is directed to dynamic network connectivity using unmanned aerial vehicles.  More specifically, Darrow et al. teaches that root UAV communicates with network via base station and relay information to and from the rest of the dynamic UAV network (par [0028]).  Further, Darrow et al. teaches that the leader node is dynamically selected by the UAV nodes whenever there is a change to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Obaidi et al. so that the communication arrangement execute program code for the second layer to provide services to one or more second devices in a layer different from the second layer, as taught by Darrow et al.  The modification would have allowed the system to efficiently realign UAV network in response to change in network topology (see Darrow et al., par [0002] and [0036]). 

Regarding Claim 3, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 1, and further, the references teach wherein the second layer is a network manager layer (Darrow et al. teaches that that root UAV communicates with network via base station and relay information to and from the rest of the dynamic UAV network (par [0028]; FIG. 1), indicating that the root UAV is located at a network management layer; leader node (root node) is capable of analyzing the state of the dynamic UAV network and sending instructions or realignment plans to one or more UAV nodes of the dynamic UAV network (par [0035]); leader node may be a root UAV node (par [0035])), and wherein the one or more processors are configured to interface with and manage one or more UAVs in a domain manager layer below the network manager layer (Darrow et al. teaches that leader node (root node) is capable of analyzing the state of the dynamic UAV network and sending instructions or realignment plans to one or more UAV nodes of the dynamic UAV network (par [0035]), indicating that the leader node has a processor that is configured to communicate with more UAVs in a layer below the layer that the leader UAV is located (FIG. 1)).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 4, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 1, and further, the references teach wherein the second layer is a domain manager layer (Darrow et al. teaches that that root UAV communicates with network via base station and relay information to and from the rest of the dynamic UAV network (par [0028]; FIG. 1), indicating that the root UAV is located at a domain manager layer; leader node (root node) is capable of analyzing the state of the dynamic UAV network and sending instructions or realignment plans to one or more UAV nodes of the dynamic UAV network (par [0035]); leader node may be a root UAV node (par [0035]); Obaidi et al. teaches that drone 314 interacts with and manages drones 316 and 318 (FIG. 3)), and wherein the one or more processors are configured to manage a sub- network of UAVs in one or more layers below the domain manager layer (Darrow et al. teaches that leader node (root node) is capable of analyzing the state of the dynamic UAV network and sending instructions or realignment plans to one or more UAV nodes of the dynamic UAV network (par [0035]), indicating that the leader node has a processor that is configured to communicate with more UAVs in a layer below the layer that the leader UAV is located (FIG. 1)).   The motivation to combine these references is the same as that of claim 1.  

Regarding Claim 5, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 4, and further, the references teach wherein the sub-network comprises one or more UAVs in an element manager layer of the management infrastructure (Obaidi et al. teaches that the sub-network comprises drones 316 and 318 providing hotspots for the terminal (FIG. 3)).  

Regarding Claim 6, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 1, and further, the references teach wherein the second layer is an element manager layer (Darrow et al. teaches that the leader node (root node) is capable of analyzing the state , and wherein the one or more processors are configured to manage a group of network elements that perform a similar communication service for the radio communication network (Darrow et al. teaches that the root node manages one or more UAV nodes of the dynamic UAV network (par [0035]; FIG. 1); UAV node provides wireless coverage area (par [0033]; FIG. 1)).   The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 7, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 6, and further, the references teach wherein the group of network elements comprise radio access network components or core network components (Darrow et al. teaches that UAV node provides wireless coverage area (par [0033]; FIG. 1); UAV node is connected to ground-based hotspot (par [0034]; FIG. 1)).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 8, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 1, and further, the references teach wherein the second layer is a network element layer (Darrow et al. teaches that that root UAV communicates with network via base station and relay information to and from the rest of the dynamic UAV network (par [0028]; FIG. 1), indicating that the root UAV is located at a network management layer; leader node (root node) is capable of analyzing the state of the dynamic UAV network and sending instructions or realignment plans to one or more UAV nodes of the dynamic UAV network (par [0035]); leader node may be a root UAV node (par [0035])), and wherein the one or more processors are configured to operate as a radio access network component or a core network component of the network element layer (Darrow et al. teaches UAV .  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 10, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 1, and further, the references teach wherein the one or more processors are configured to identify the triggering condition for changing layers by: monitoring the number of one or more first devices to which the UAV provides services (Obaidi et al. teaches that a determination is made on the number of further drones needed to support the additional bandwidth needed (FIG. 5, step 510), indicating that the number of devices providing services is determined); and identifying the triggering condition based on the number of one or more first devices (Obaidi et al. teaches that aerial configuration for the wireless network and number of drones needed to create both the data pipeline of a specified bandwidth and those needed for the wireless network can be accomplished and altered by drones (col. 3, line 61-col. 4, line 1); the drones send instructions to add more drones to the hotspot if the mobile devices need more bandwidth (col. 3, lines 63-66)).  

Regarding Claim 11, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 1, and further, the references teach wherein the one or more processors are configured to identify the triggering condition for changing layers by: monitoring a battery power level of the UAV (Obaidi et al. teaches that a decision is made to whether any drone establishing the wireless network needs replacing by communication to the drone seeking operational ; and identifying the triggering condition if the battery power level is below a predefined threshold (Obaidi et al. teaches that if a drone needs replacement in the wireless network, the number of drones needed to cover the replacement is determined (col. 5, lines 15-19), implying a predefined threshold to make such a determination).

Regarding Claim 12, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 1, and further, the references teach wherein the one or more processors are configured to identify the triggering condition for changing layers by: receiving, from a second UAV, a signaling message that requests the UAV to change layers (Darrow et al. teaches that the leader node sending instructions or realignment plans to one or more UAV nodes of the dynamic UAV network (par [0035]); realignment plan is a plan to reconfigure the topology for the dynamic UAV network (par [0073]); realignment plan includes realignment instructions for one or more UAV nodes, including instructions that instruct one or more UAV nodes to change its position, altitude, orientation, connections with other UAV nodes and/or other characteristic of the UAV node that can be programmed via the instruction (par [0074]); root node 760 not being connected to any UAV nodes (FIG. 7A); realignment of connecting root node 760 to other UAV nodes (par [0082]; FIG. 7C), changing of layers); and identifying the triggering condition based on the signaling message (Darrow et al. teaches that root node 760 not being connected to any UAV nodes (FIG. 7A); realignment of connecting root node 760 to other UAV nodes (FIG. 7C); network event is detected where the root UAV node suffers a failure and is unable to provide a wireless coverage area or a connection to other UAV node (par [0081])).  The motivation to combine these references is the same as that of claim 1. 


Regarding Claim 13, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 1, and further, the references teach wherein the one or more processors are configured to identify the triggering condition for changing layers by: monitoring a position of the UAV relative to the one or more first devices (Obaidi et al. teaches that drone 212 is shown as needing to return for recharging and is leaving cell, and that drone 210 is shifting over from cell 202 to cover the cell as drone 210 shifts out (col. 2, lines 15-18; FIG. 2), indicating that the position of UAV is monitored and those closest to the needed cell coverage (i.e., mobile terminal location) are utilized; mobile terminal requests hotspots and that drones 104 and 106 travel to the geographical area of the mobile device to create a temporary wireless hotspot at the mobile device location (col. 6, lines 37-42; FIG. 8)); and identifying the triggering condition based on the position (Obaidi et al. teaches that if the hotspot is needed, then the number of drones are determined that are needed to be deployed in order to create the requested hotspot (FIG. 7, Steps 706, 710), reconfiguration occurs based on the number of drones required to create hotspot; Darrow et al. teaches that realignment controller determines whether the all areas of interest have a required amount of coverage (par [0072]); realignment plan includes realignment instructions for one or more UAV nodes to change its position, altitude, orientation, connections with other UAV nodes and/or nay other characteristics of the UAY node (par [0074])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 15, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 1, and further, the references teach wherein the one or more processors are configured to, with the communication chip and the antenna, transmit and receive data with the one or more first devices (Obaidi et al. teaches that the UAVs communicates with terminals (FIG. 3), indicating that the transmission and receiving of data with performed using communication chip and antenna).  

Regarding Claim 17, Obaidi et al. teaches An unmanned aerial vehicle (UAV) (drone 316 (FIG. 3)) configured to operate in a management infrastructure (Obaidi et al. teaches a system and method for establishing a dynamic wireless communication network with a plurality of autonomous aerial vehicles, such as drones (Abstract); drones such as 316 creates hotspot and interacts directly with terminals (FIG. 3)), wherein the management infrastructure comprises multiple layers that manage components of a radio communication network for a network provider (Obaidi et al. teaches that drones 316 and 318 can create a wireless hotspot for mobile devices (col. 3, lines 45-47), indicating that drones 316 and 318 manages terminals; drones 310, 312, 314 can host either a mono-directional or birdirectional data flow only from and to the tower from the other hotspot creating drones 316, 318 (col. 3, lines 47-51; FIG. 3), indicating that drone such as 314 manages the drones 316 and 318 by receiving/transmitting data from drones 316 and 318 (FIG. 3); the drones can send instruction to add more drones to the hotspots if the mobile devices need more bandwidth (col. 3, line 61- col. 4, line 1)), the UAV comprising: a vehicle drive arrangement (Obaidi et al. teaches that a drone are shown as quadcopter drones, but can be any autonomous or semi-autonomous flying vehicle such as a single or multirotor drone, fixed wing craft or blimp/lighter than air vehicle (col. 2, lines 51-55)); and one or more processors configured to: execute program code for a first layer of the management infrastructure to provide services to one or more first devices in a layer different from the first layer (Obaidi et al. teaches that the drones 316, 318 creates a wireless hotspot for mobile devices located in the geographic area (col. 3, lines 45-47), thus providing services to terminals within hotspot 308); identify a triggering condition for changing layers in the management infrastructure (Obaidi et al. teaches that the aerial configuration for the wireless network and number of drones needed to create both the data pipeline of a specified bandwidth and those needed for the wireless network can be determined by drones as network conditions are monitored (col. 3, lines 56-63); the geographic area for the cells can be an area that does not normally ; identify a second layer of the management infrastructure to change to (Obaidi et al. teaches that the that the aerial configuration for the wireless network and number of drones needed to create both the data pipeline of a specified bandwidth and those needed for the wireless network can be determined by drones as network conditions are monitored (col. 3, lines 56-63), indicating different configuration of the network is identified by the drone); and execute program code for the second layer to provide services to one or more second devices in a layer different from the second layer (Obaidi et al. teaches that the aerial configuration for the wireless network and number of drones needed to create both the data pipeline of a specified bandwidth and those needed for the wireless network can be determined by drones as network conditions are monitored (col. 3, lines 56-63), indicating that the drone operates in a different configuration).  
	By teaching that the drones modify aerial configuration, and that there are different types of drones within the aerial configuration as noted above, Obaidi et al. teach and execute program code for the second layer to provide services to one or more second devices in a layer different from the second layer.  However, Darrow et al. teaches such a limitation more explicitly. 
	Darrow et al. is directed to dynamic network connectivity using unmanned aerial vehicles.  More specifically, Darrow et al. teaches that root UAV communicates with network via base station and relay information to and from the rest of the dynamic UAV network (par [0028]).  Further, Darrow et al. teaches that the leader node is dynamically selected by the UAV nodes whenever there is a change to the topology of the dynamic UAV network (par [0035]), and that the root UAV node can be a leader node (par [0035]).  By any UAV node becoming the leader node, i.e., root UAV node, the services that UAV node provide differ from the services provided as a regular UAV node (FIG. 1). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Obaidi et al. so that the communication arrangement execute program code for the second layer to provide services to one or more second devices in a layer different from the second layer, as taught by Darrow et al.  The modification would have allowed the system to efficiently realign UAV network in response to change in network topology (see Darrow et al., par [0002] and [0036]). 

Regarding Claim 18, Claim 18 is directed to a method claim and it does not teach or further define over the limitations recited in claim 1.   Therefore, claim 18 is also rejected for similar reasons set forth in claim 1.
	
Claims 2, 9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi et al. (U.S. Patent No. 10,207,590), Darrow et al. (U.S. Patent Application Publication No. 2017/0295609), and further in view of Poscher et al. (WO 2019/101321 A1).

Regarding Claim 2, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 1, however, the references do not explicitly teach wherein the management infrastructure is a Third Generation Partnership Project (3GPP) management infrastructure, and wherein the multiple layers comprise a network manager (NM) layer, a domain manager (DM) layer, an element manager (EM) layer, and a network element (NE) layer.  Poscher et al. teaches such limitations. 
	Poscher et al. is directed to flight policy determination at roaming.  More specifically, Poscher et al. teaches wherein the management infrastructure is a Third Generation Partnership Project (3GPP) management infrastructure (Poscher et al. teaches that UAV and UAV-AS are part of the cellular , and wherein the multiple layers comprise a network manager (NM) layer, a domain manager (DM) layer, an element manager (EM) layer, and a network element (NE) layer (Poscher et al. teaches that a service area is composed of one or more radio coverage areas used in the cellular network (page 11, lines 1-5); UAV resides in a cellular network comprising a plurality of radio coverage areas (page 11, lines 6-8); FIG. 1a), indicating network element layer; UAV-AS assumed to be responsible for a geographical area and maintains a flight policy applicable for all UAV being present in that geographical area the UAV-AS is responsible for (i.e. service area)(page 10, lines 20-23; FIG. 1a), indicating an element manager layer; if a superior UAV-AS has more than one subordinate UAV-AS, the geographical service area of the superior UAV-AS is the geographical service area of a merger of the geographical services areas of all subordinate UAV-AS tied to the superior UAV-AS (page 11, lines 9-14; FIG. 1a), indicating domain manager layer; superior UAV-AS are tied to the top layer root UAV-AS (page 10, lines 5-11), indicating network manager layer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Obaidi et al. and Darrow et al. so that the multiple layers comprise a network manager (NM) layer, a domain manager (DM) layer, an element manager (EM) layer, and a network element (NE) layer, as taught by Poscher et al.  The modification would have allowed the system to efficiently determine appropriate actions to comply with the flight policy (see Poscher et al., page 14, lines 20-24). 

Regarding Claim 9, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 1, and further, the references teach wherein the one or more first devices comprise UAVs operating in the layer different from the first network layer (Darrow et al. teaches that the root UAV provides service to UAV nodes (FIG. 1); UAV node transmits a data to a root UAV node (par [0058])).  Further, Poscher et al. teaches such a limitation more explicitly. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Obaidi et al. and Darrow et al. so that the first devices comprise UAVs operating in the layer different from the first network layer, as taught by Poscher et al.  The modification would have allowed the system to efficiently determine appropriate actions to comply with the flight policy (see Poscher et al., page 14, lines 20-24). 
	
Regarding Claims 19-20, Claims 19-20 are directed to method claims and they do not teach or further define over the limitations recited in claims 2 and 9.   Therefore, claims 19-20 are also rejected for similar reasons set forth in claims 2 and 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Obaidi et al. (U.S. Patent No. 10,207,590), Darrow et al. (U.S. Patent Application Publication No. 2017/0295609), and further in view of Ranasinghe et al. (U.S. Patent Application Publication No. 2015/0332523).

Regarding Claim 14, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 1, and further, the references teach wherein the one or more processors are configured to: before executing the program code for the first layer, receive a signaling message from a second UAV that requests for the UAV to join the management infrastructure (Darrow et al. teaches that the leader node is dynamically selected by the UAV nodes in the dynamic UAV network whenever there is a change to the topology of the dynamic UAV network (par [0035])); and start executing the program code for the first layer based on the signaling message (Darrow et al. .  Further, Ranasinghe et al. teaches such limitations more explicitly. 
	Ranasinghe et al. is directed to method and apparatus for biologically inspired autonomous infrastructure monitoring.  More specifically, Ranasunghe et al. teaches that each autonomous mobile node takes on a different role in the communication network during or after a formation of a tentacle (communication link) between the origin node and the destination node (par [0043]).  Further, Ranasinghe et al. teaches that upon expiration of timer, determining that the autonomous mobile node is damaged, the autonomous mobile node 111 changes its role to Tip from Backbone and informs all other nodes to change their roles (par [0082]; FIG. 7A).  As a result, free node 133 autonomously moves to the location of the damaged node and takes the place of the damaged node, becoming backbone node (par [0083]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Obaidi et al. and Darrow et al. so that the signaling message is received from a second UAV that requests for the UAV to join the management infrastructure, as taught by Ranasinghe et al.  The modification would have allowed the system to repair damage to a communication chain (see Ranasinghe et al., par [0079]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Obaidi et al. (U.S. Patent No. 10,207,590), Darrow et al. (U.S. Patent Application Publication No. 2017/0295609), and further in view of Tan (U.S. Patent Application Publication No. 2016/0330771).

Regarding Claim 16, the combined teachings of Obaidi et al. and Darrow et al. teach The communication subcomponent of claim 15, and further, the references teach wherein the one or more processors are further configured to: select, from a plurality of frequency bands, a preferred band ; and transmit and receive data with the one or more first devices on the preferred band (Darrow et al. teaches that each UAV node is equipped with a long-range, low-frequency, and low-throughput communication method to aid in discovery and that communication method is used to transmit variables that assist in locating and identifying a neighboring UAV node via scanning (par [0074]), indicating the transmission occurs in low-frequency).  In addition, Tan teaches such limitations. 
	Tan is directed to radio access network for unmanned aerial vehicles.  More specifically, Tan teaches that UAV selects a frequency band for communications based on an elevation of the UAV and/or a signal strength between the UAV and a base station on a frequency band (par [0012][0046]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Obaidi et al. and Darrow et al. so that the a preferred band is selected from a plurality of frequency bands, and data with one or more first device is transmit and receive on the preferred band, as taught by Tan.  The modification would have allowed the system to select an appropriate frequency band for aerial communication to reduce interference with communications of other devices, and to reduce cost (see Tan, par [0013]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414